Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application filed 07/15/22.  Claims 1 – 10 has been examined and are pending. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 10 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  Addepalli et al. 9277370 B2.

Regarding claims 1 and 10, a vehicle information communication system comprising:
a center device that manages data to be written in a plurality of electronic control units mounted on a vehicle (3:39 – 55, see OBU for center device); and
an in-vehicle device that is mounted on the vehicle and includes a vehicle inside communication unit that performs communication with the plurality of electronic control units, (See FIG. 3, shows in vehicle device 118c) and a vehicle outside communication unit that performs wireless communication with the center device, wherein when a plurality of pieces of configuration information regarding configurations of respective devices are received from the plurality of electronic control units (3:39 – 55, see OBU, also refer to figure 3, show in vehicle device and On board device OBU), the in-vehicle device generates a hash value based on data values of the plurality of pieces of configuration information, and transmits the hash value to the center device, the center device includes a vehicle-side configuration information storage unit that stores configuration information regarding the vehicle equipped with the in- vehicle device, compares the hash value received from the in-vehicle device with a hash value (36:32 – 52, shows index value is created and also OBU compares protocol header information)  is made of the configuration information of the vehicle stored in the vehicle-side configuration information storage unit 
(4:8 – 20, shows comparing datablock, examiner interprets this to be equivalent), and notifies the in-vehicle device of a full data transmission request for transmitting all data values of the configuration information when both of the hash values do not match each other, when the in-vehicle device is notified of the full data transmission request, the in-vehicle device transmits all of the data values of the configuration information to the center device, see 3:39 – 5:65, shows in-vehicle updating and transmission when all of the data values are received, the center device updates the configuration information stored in the vehicle-side configuration information storage unit on the basis of the data values, and the configuration information includes a software ID of a respective electronic control unit and further includes at least one of: 
updated as software of any one or more electronic control units belonging to a system representing a group of electronic control units is updated; or a software ID of the vehicle (42:37 – 55 for hash see frequency map). 
Regarding claim 2, the vehicle information communication system according to claim 1, wherein the in-vehicle device receives configuration information from all rewrite target electronic control units, and generates a hash value based on all data values of the configuration information (5:5 – 55). 
Regarding claim 3, the vehicle information communication system according to claim 1, wherein the in-vehicle device transmits the hash value at a timing at which an ignition switch of the vehicle is turned on or off (5:5 – 6:45). 
Regarding claim 4, the vehicle information communication system according to claim 1, wherein the in-vehicle device transmits the hash value at a timing at which rewriting of update data is completed in a rewrite target electronic control unit (5:5 – 6:45). 
Regarding claim 5, the vehicle information communication system according to claim 1, wherein the configuration information includes information regarding hardware and software of each of the electronic control units (3:39 – 55). 
Regarding claim 6, the vehicle information communication system according to claim 1, wherein the center device includes a center-side configuration information storage unit that stores approved configuration information of the vehicle, and  when all of the data values are received, the center device compares a combination list of the configuration information of the in-vehicle device with a combination list of the configuration information of the vehicle stored in the center- side configuration information storage unit, and transmits abnormality detection to the in-vehicle device when it is determined that the combination list of the in-vehicle device is disapproved (3:39 – 6:55).
Regarding claim 7, the vehicle information communication system according to claim 1, wherein the center device includes a center-side configuration information storage unit that stores approved configuration information of the vehicle, and even when both of the hash values match each other as a comparison result, the center device compares a combination list of the configuration information of the in-vehicle device stored in the vehicle-side configuration information storage unit with a combination list of the configuration information of the vehicle stored in the center-side configuration information storage unit, and transmits abnormality detection to the in-vehicle device when it is determined that the combination list of the in-vehicle device is disapproved (3:39 – 55). 
Regarding claim 8, the vehicle information communication system according to claim 1, wherein the center device includes an update notification information storage unit that stores notification information related to program update of the vehicle, and when it is determined that the combination list of the in-vehicle device is approved, the center device refers to the update notification information storage unit, and transmits the notification information to the in-vehicle device if program update of the corresponding vehicle is available (3:39 – 6:55).
Regarding claim 9, the vehicle information communication system according to claim 1, wherein the in-vehicle device includes a memory storing the generated hash value (FIG.3 also see 36:32 – 52 for index value and OBU regarding  compare), compares a hash value generated this time with the hash value stored in the memory, and transmits the hash value generated this time to the center device when a comparison result shows mismatch (3:39 – 5:65).
Response to Arguments
5.	Applicant's arguments filed 07/15/22 have been fully considered but they are not persuasive. 
Applicant argues on page 9 of his response that,
“…Addepalli et al. reference fails to teach or suggest an in-vehicle device
that generates a hash value based on data values of a plurality of pieces of
configuration information, and that transmits the hash value to a center device. The
Addepalli et al. reference is also silent with respect to a center device that compares
the hash value received from the in-vehicle device with a hash value of the
configuration information of the vehicle stored in the vehicle-side configuration
information storage unit, and that notifies the in-vehicle device of a full data
transmission request for transmitting all data values of the configuration
information when both of the hash values do not match each other. The Addepalli
et al. reference is also silent with respect to an in-vehicle device that transmits all of the
data values of the configuration information to the center device when the in-vehicle
device is notified of the full data transmission request….”

Examiner disagrees, In prior art on column (36:32 – 52, Prior art discloses, 

“…The data block could be created by an application on OBU (i.e. center device Emphasis added) 522. OBU 522 compares the protocol header information to previously stored protocol header information in a protocol header template database 534a in step 656. The protocol header template database 534a may be stored locally in OBU 522 and may contain assignments of index values to protocol header information. If a criterion is met, i.e., duplicate header information exists in the protocol header template database 534a as determined in step 658, OBU 522 replaces the protocol header with a corresponding index value from the protocol header template database in step 660…”

So as disclosed a center device as well as comparing and a hash value is disclosed in a similar configuration that performs updating the configuration.  An On Board Unit (OBU) and an in vehicle device is also present in a very similar and analogous configuration. Please refer again to FIG. 3 which also shows two way communication of information between In vehicle device and OBU. 

Conclusion.

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK O KENDALL whose telephone number is (571)272-3698.  The examiner can normally be reached between Monday and Thursday, at 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/Primary Examiner, Art Unit 2192